Per Curiam:
The order appealed from should be reversed, and the order for the examination of the defendants before trial modified by *940allowing examination only under the 3d clause of the 1st paragraph of such order, and also by striking from said order the requirement that the defendants produce the books, documents, etc. Mo costs of appeal. Present— Ingraham, P. J., Clarke, Scott, Dowling and Hotchkiss, JJ. Order reversed and order for examination modified as stated in opinion, without costs. Order to be settled on notice.